           Case
            Case1:19-cv-08475-RWL
                 1:19-cv-08475-RWL Document
                                    Document20-1
                                             21 Filed
                                                 Filed05/21/20
                                                       05/21/20 Page
                                                                 Page11ofof11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                                                       5/21/2020
JEAN GABRIEL,
                                                                   REVISED SCHEDULING ORDER
                              Plaintiff,
                                                                   19 Civ. 08475 (RWL)
                    v.

ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY,

                              Defendant.

- - - - - - - - - - - -- - - - - - - - - - - - - - - - - - - - x


          IT IS HEREBY ORDERED that:

     1)        Defendant shall serve upon Plaintiff the Commissioner’s response to Plaintiff’s motion
               for judgment on the pleadings, and any cross-motion, by June 29, 2020.

     2)        Plaintiff shall serve upon Defendant any reply by July 20, 2020.

Dated: New York, New York
       May 21, 2020
                                                                   SO ORDERED:



                                                                   ------------------------------------------------------
                                                                   ROBERT W. LEHRBURGER
                                                                   UNITED STATES MAGISTRATE JUDGE
